                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )   CAUSE NO. 1:19-cr-00378-JMS-MJD
                                                   )
WILLIAM ERIC MEEK and                              )   -01
BOBBY LEE PEAVLER,                                 )   -02
                                                   )
       Defendants.

                                         INDICTMENT

       The Grand Jury charges that:

                                       INTRODUCTION

       At all times relevant to this Indictment:

                               Relevant Entities and Individuals

       1.     Celadon Group, Inc. (“Celadon”) was a truckload shipping company headquartered

in Indianapolis, Indiana. Starting in or around November 2009, Celadon’s stock was traded

publicly on the New York Stock Exchange (“NYSE”), a national securities exchange, and was

registered with the United States Securities and Exchange Commission (“SEC”), an agency of the

United States, pursuant to Section 12(b) of the Securities Exchange Act of 1934. In Fiscal Year

2016, Celadon reported more than $1 billion in revenue, and approximately $24.8 million in net

income.

       2.     Quality Companies (“Quality”) was a division, or “business unit,” of Celadon also

headquartered in Indianapolis, Indiana. Quality owned trucks, which it leased to truck drivers

who contracted directly with Quality or through other companies. By in or around June 2016,
Quality had thousands of trucks under management. Quality’s financial information was included

in Celadon’s accounting records and in Celadon’s disclosures to the investing public because

Quality was a business unit of Celadon.

       3.      WILLIAM ERIC MEEK was Celadon’s President and Chief Operating Officer

(“COO”). MEEK had significant responsibility for Celadon’s trucking operations, as well as the

operations of its Quality division. At times, MEEK also spoke directly to shareholders of

Celadon stock about the company’s performance.

       4.      BOBBY LEE PEAVLER was Celadon’s Chief Financial Officer (“CFO”). As

CFO, PEAVLER was responsible for overseeing Celadon’s accounting records, and for signing

and certifying Celadon’s financial statements released to the investing public.         At times,

PEAVLER also spoke directly to shareholders of Celadon stock about the company’s

performance.

       5.      Executive 1 was Celadon’s Chief Executive Officer (“CEO”). As CEO, Executive

1 served as the highest-ranking executive within Celadon, and for signing and certifying Celadon’s

financial statements released to the investing public. Executive 1 also made public statements to

investors and analysts following the performance of Celadon’s stock.

       6.      Danny Ray Williams was the President of Celadon’s Quality division. Williams

reported directly to MEEK and had frequent contact with PEAVLER and Executive 1.

Williams’s responsibilities included helping facilitate the sale of Celadon’s and Quality’s used

trucks, particularly when the company wanted to sell a large number of trucks at once or over a

short period of time.




                                                2
       7.      Truck Dealer 1 operated a series of truck dealerships across the United States and

specialized in buying and selling new and used commercial trucks. Truck Dealer 1 operated a

location in Indianapolis, Indiana that did business with Celadon and Quality.

                   The United States Securities and Exchange Commission

       8.      The SEC was an independent agency of the United States government charged by

law with preserving honest and efficient markets in securities. The federal securities laws,

regulations, and rules were designed to ensure that the financial information of publicly traded

companies was accurately recorded and disclosed to the investing public. Securities laws, as well

as the SEC’s regulations and rules for public companies, required that Celadon and its directors,

officers, and employees, among other things, make and keep books, records, and accounts that

accurately and fairly reflected the transactions and disposition of the company’s assets, and

prohibited the knowing and willful falsification of Celadon’s books, records, or accounts.

       9.      Celadon was required to file annual reports (SEC Forms 10-K) and quarterly reports

(SEC Forms 10-Q) with the SEC, which contained financial statements that accurately and fairly

presented the financial condition of Celadon, as well as other reports that contained information

about Celadon’s management, Board of Directors, business operations, and performance.

Through these reports, Celadon disclosed its financial information to Celadon’s shareholders,

independent auditors, regulators, lenders, and the investing public. In addition to Celadon’s

reports filed with the SEC, Celadon also disclosed its financial information to shareholders through

press releases, earnings calls, and earnings announcements.

       10.     As CFO of Celadon, PEAVLER signed certifications regarding SEC Forms 10-K

and SEC Forms 10-Q attesting that, among other things, “[b]ased on my knowledge, this report

does not contain any untrue statement of a material fact or omit to state a material fact necessary


                                                 3
to make the statements made, in light of the circumstances under which such statements were

made, not misleading with respect to the period covered by this report.” PEAVLER also certified

that “[b]ased on my knowledge, the financial statements, and other financial information included

in this report, fairly present in all material respects the financial condition, results of operations

and cash flows of the registrant [Celadon] as of, and for, the periods presented in this report.”

PEAVLER also certified that he and Executive 1 were “responsible for establishing and

maintaining disclosure controls and procedures” designed “to ensure that material information

relating to the registrant, including its consolidated subsidiaries, is made known to us by others

within those entities, particularly during the period in which this report is being prepared.”

PEAVLER also certified that he had disclosed “[a]ny fraud, whether or not material, that involves

management or other employees who have a significant role in [Celadon’s] internal control over

financial reporting.”

                                        Celadon’s Auditors

       11.     An independent auditor is a certified public accountant who examines the financial

statements that a company’s management has prepared. Federal securities laws, regulations, and

rules required that an independent auditor examine and report on the financial information that

Celadon provided to the SEC and the investing public.

       12.     Accounting Firm 1, with offices in Indianapolis, Indiana, and elsewhere, acted as

the independent auditor of Celadon’s financial statements.

       13.     Accounting Firm 1 relied on MEEK, PEAVLER, and other Celadon employees to

provide truthful and accurate information about Celadon’s finances and transactions, including

those involving Quality, in order for Accounting Firm 1 to perform the services that are required

by the SEC. Accounting Firm 1 obtained information from MEEK, PEAVLER, and other


                                                  4
Celadon employees through phone calls, meetings, emails, and signed letters from management

(referred to as “management representation letters”) purporting to represent to Accounting Firm 1

that certain facts were true.

                                       Celadon’s Lenders

        14.     For all periods relevant to this Indictment, Celadon financed many operations using

a revolving line of credit of approximately $300 million. Celadon received this line of credit from

a collection of U.S. banks, which included Bank 1. Bank 1 was a federally insured depository

institution with branches throughout the United States. Celadon borrowed money from Bank 1

and other banks pursuant to a credit agreement to finance operations and acquisitions.

        15.     As part of the agreement between Celadon and the banks, Celadon agreed to follow

certain terms designed to limit the risk borne by the banks. These terms were known as “bank

covenants.” Every quarter, an executive from Celadon, such as PEAVLER, was required to

report certain financial figures to the bank to show it remained in compliance with the covenants.

Additionally, every quarter Celadon reported to its shareholders, through its required SEC filings,

whether it was in compliance with its bank covenants.

        16.     One of the bank covenants limited the amount of total debt that Celadon could take

on relative to its earnings (the “debt-to-earnings ratio”). This limit on the debt-to-earnings ratio

was designed to help protect the banks by limiting the total amount of debt Celadon could take on.

The debt-to-earnings ratio also was an important metric to investors.




                                                 5
                    THE CONSPIRACY AND SCHEME TO DEFRAUD

                    Overview and Purpose of the Conspiracy and Scheme

       17.     From in or around at least June 2016, through in or around at least April 2017,

MEEK, PEAVLER, Williams, and Executive 1 at Celadon agreed to: (a) defraud Celadon’s

shareholders, banks, and the investing public; (b) falsify Celadon’s accounting records in order to

hide losses incurred by the company; (c) conceal from shareholders, banks, and the investing

public that Celadon was in violation of at least one bank covenant governing its lending

arrangements; and (d) mislead Celadon’s independent auditors and regulators, including

individuals at Accounting Firm 1.

       18.     The purpose of the conspiracy and scheme was for MEEK, PEAVLER, Williams,

and Executive 1 to: (a) conceal Celadon’s true financial condition from Celadon’s shareholders,

banks, the investing public, independent auditors, and regulators; and (b) unjustly enrich

themselves through their continued receipt of compensation and other benefits.

       19.     As described below, MEEK, PEAVLER, Williams, and Executive 1 used and

agreed to use a combination of methods to carry out their scheme, including but not limited to

making and causing others to make false and misleading statements about Celadon’s financial

condition and business practices.

                           Description of the Conspiracy and Scheme

                    Celadon Suffered Millions of Dollars’ Worth of Losses

       20.     From approximately 2013 to 2016, Celadon expanded its Quality truck leasing

business. During that time, the number of trucks owned by Quality increased from approximately

750 to more than 11,000.




                                                6
       21.     By approximately 2016, the value of many of Celadon’s trucks—particularly those

owned through Quality—had dropped because, among other things, a drop in the used truck

market.   Additionally, hundreds of Celadon-owned trucks—including hundreds owned through

Quality—were “inactive” (i.e., unleased and unused) and generating no revenue.

       22.     Celadon’s truck inventory (including the fleet owned through Quality) also

included hundreds of a specific model of truck—the 2012 International ProStar with MaxxForce

engine (“2012 ProStar”)—which had a significant mechanical issue that reduced the truck’s value

and depressed Quality’s ability to find drivers willing to lease or use the truck.

       23.     By in or around mid-2016, MEEK, PEAVLER, Williams, and Executive 1 knew

that the market value for many Celadon-owned trucks—including many owned through Quality—

had dropped significantly but that Celadon had failed to account for this on the company’s

accounting records. For example:

               a.      In or around May 2016, MEEK, PEAVLER, Executive 1, Williams, and

       other Celadon employees discussed possible ways to improve demand for the 2012

       ProStars. During the exchange, Williams informed MEEK, PEAVLER, Executive 1,

       and others that he estimated the market value for the 2012 ProStars owned by Quality at

       $15,000, due to significantly depressed demand.         At the time, Celadon’s accounting

       records listed the value of its 2012 ProStars at up to $60,000.

               b.      In or around June 2016, MEEK wrote Williams in an email that Celadon

       “really need[ed] to sell the $70M or so of excess,” referring to trucks that Celadon had

       listed in its own accounting records as being worth $70 million. Williams responded to

       MEEK, “We aren’t in the money on hardly any of the $70M,” meaning they had




                                                  7
       overvalued the trucks and would suffer losses if the trucks were sold for their fair market

       value.

                c.     On or about August 4, 2016, MEEK emailed Executive 1 and Williams a

       classified advertisement from an unrelated third party, which offered to sell multiple 2012

       ProStars at approximately $15,500 apiece. MEEK wrote in the email “[a] good example

       of what the market is on this,” referring to the prices for 2012 ProStars.

       24.      By failing to account for the decline in truck values, MEEK, PEAVLER,

Williams, and Executive 1 caused Celadon to conceal tens of millions of dollars in losses to its

shareholders, banks, and the investing public when reporting its financial results.

             The Conspirators Traded Trucks with Truck Dealer 1 to Hide Losses

       25.      Rather than writing down trucks to their fair market value and reporting the losses

on its accounting records, MEEK, PEAVLER, Williams, and Executive 1 agreed to pursue a

series of transactions designed to continue to conceal the fact that many of the trucks on its

accounting records were significantly overvalued. MEEK, PEAVLER, Williams, Executive 1,

and others referred to these transactions as “trades.” The scheme involved Celadon’s Quality

division trading away hundreds of its older and less desirable trucks (including 2012 ProStars) to

Truck Dealer 1 in exchange for used (but generally newer) trucks owned by Truck Dealer 1.

       26.      In order to continue to hide losses, MEEK, PEAVLER, Williams, and Executive

1 intentionally inflated the prices on sales invoices to continue to conceal the fact Celadon’s trucks

were worth significantly less than reported to investors. The negotiation of the trades generally

occurred in the following manner:

                a.     Williams, at MEEK’s direction, contacted Truck Dealer 1 about trading

       trucks. Williams then provided Truck Dealer 1 with a list of trucks Celadon, through


                                                  8
       Quality, wanted to dispose of, along with the values listed in Celadon’s accounting records

       (the “book value”) for those trucks. These book values generally were well in excess of

       market value but represented the amount that Celadon needed to receive for each truck to

       avoid reporting the previously undisclosed losses.

               b.      After using the list to select which Celadon trucks it wanted to receive,

       Truck Dealer 1 would calculate how much the book value for those trucks exceeded fair

       market value. Truck Dealer 1 referred to this total figure as the “over allowance.”

               c.      To complete the trade without reducing their own truck prices to market

       value, MEEK, PEAVLER, Williams, and Executive 1 agreed to buy trucks from Truck

       Dealer 1 at a price equal to the trucks’ market value plus the total amount by which the

       Celadon truck prices were overinflated. Truck Dealer 1 would then complete invoices for

       Quality with prices inflated by the amount of the “over allowance” calculated for that trade.

               d.      As a result, Celadon and Truck Dealer 1 inflated the prices on both sides of

       the trade by approximately the same amount, allowing Celadon to dispose of trucks while

       hiding its losses.

       27.     When Celadon recorded the values of the used trucks it purchased from Truck

Dealer 1, MEEK, PEAVLER, Williams, and Executive 1 caused Celadon to use the artificially

inflated values on Truck Dealer 1’s invoices.   Had Celadon recorded the trucks purchased from

Truck Dealer 1 at their true fair market values, Celadon’s disclosures to shareholders and the

investing public would have revealed that the company’s financial condition was in fact

substantially worse than it otherwise represented.

       28.     In total, MEEK, PEAVLER, Williams, and Executive 1 caused Celadon (through

Quality) to engage in four artificially inflated trade transactions with Truck Dealer 1 between


                                                9
approximately June 2016 and September 2016.          Altogether, they traded approximately 1,000

trucks to Truck Dealer 1 at inflated prices and received over 600 trucks in return, resulting in the

concealment of tens of millions of dollars in losses from shareholders, banks, and the investing

public.

          29.   Although they were actually trades—where Truck Dealer 1 only agreed to take

Quality trucks if Quality took trucks in return—MEEK, PEAVLER, Williams, and Executive 1

subsequently sought to portray the transactions as Quality and Truck Dealer 1 independently

“purchasing” and “selling” trucks, with each sale being independent of a corresponding purchase.

MEEK, PEAVLER, Williams, and Executive 1 did so in order to avoid heightened scrutiny of

the transactions by Accounting Firm 1, and to deceive others into believing the invoiced prices

involved in these transactions reflected the market value of the trucks in question.

    Using the Fourth Trade Transaction to Mislead Banks and Investors about Celadon’s
              Financial Condition for the Quarter Ending September 30, 2016

          30.   As described above, Celadon financed many of its operations using a revolving line

of credit, which Celadon received from a collection of banks, including Bank 1. In or around

September 2016, MEEK, PEAVLER, and their co-conspirators recognized that Celadon was in

jeopardy of violating the bank covenant that limited its debt-to-earnings ratio. In response,

MEEK, PEAVLER, and their co-conspirators designed a scheme to use the fourth trade

transaction with Truck Dealer 1 to conceal this information from banks and the investing public in

Celadon’s financial reports for the quarter ending on September 30, 2016. Like the other trades,

each side’s trucks would be invoiced at inflated prices. Unlike the other trades, however, the

payments would be staggered.       Specifically, MEEK, PEAVLER, and their co-conspirators

sought to, and did, convince Truck Dealer 1 to pay Celadon approximately $25 million just before



                                                10
September 30, 2016, with the secret and unreported agreement that Celadon would pay a similar

amount of money back to Truck Dealer 1 shortly after that date.

       31.     In or around September 2016, PEAVLER and Williams spoke with executives

from Truck Dealer 1 about staggering the payments associated with the fourth trade transaction so

that they occurred on either side of September 30, 2016. Truck Dealer 1 executives informed

PEAVLER, MEEK, and Williams that, in order for Truck Dealer 1 to pay tens of millions of

dollars to Celadon prior to September 30, 2016, they required a written agreement setting forth

Celadon’s obligation to pay tens of millions of dollars back to Truck Dealer 1 after September 30,

2016. PEAVLER, MEEK, and Williams agreed to Truck Dealer 1’s demand and negotiated the

language of the written agreement with Truck Dealer 1, which MEEK and Williams signed on

behalf of Celadon and Quality (the “September Trade Agreement”).

       32.     In negotiating the September Trade Agreement, PEAVLER emailed Williams

requesting that certain language be altered because the proposed language “makes it feel more like

a trade” and PEAVLER did not “want to sound any alarms.”               The language flagged by

PEAVLER was subsequently removed, but the fundamental terms of the transaction remained the

same. MEEK, PEAVLER, Williams, and Executive 1 knew the transactions were part of a

single trade and referred to such transactions with Truck Dealer 1 as “trades” in internal

communications.

       33.     After MEEK and Williams signed the September Trade Agreement, the deal was

executed as contemplated by the parties:

               a.     On or about September 29, 2016, Celadon sent a wire transfer of

       approximately $5.9 million to Truck Dealer 1 (“Payment 1”), which MEEK, PEAVLER,




                                               11
       and Williams caused Celadon to record on its accounting records as a standalone payment

       by Celadon for 50 trucks owned by Truck Dealer 1.

               b.      Also on or about September 29, 2016, after Payment 1 was completed,

       Truck Dealer 1 sent a wire transfer of approximately $30.9 million to Celadon (“Payment

       2”), which MEEK, PEAVLER, and Williams caused Celadon to record on its accounting

       records as a standalone payment by Truck Dealer 1 for 508 trucks owned by Celadon.

       Celadon immediately used the proceeds from Payment 2 to pay down part of its debt owed

       to Bank 1 and other banks before the close of the quarter ending September 30, 2016.

               c.      On or about October 3, 2016, Celadon sent a wire transfer of approximately

       $27.9 million to Truck Dealer 1 (“Payment 3”), which MEEK, PEAVLER, and Williams

       caused Celadon to record on its accounting records as a standalone payment by Celadon

       for 225 trucks owned by Truck Dealer 1.

   False and Misleading Financial Information Reported for the September 2016 Quarter

       34.     As described above, Celadon was required to report truthfully and accurately on its

financial condition to shareholders, banks, auditors, and the investing public on a quarterly basis.

To effectuate their scheme to defraud, MEEK, PEAVLER, Williams, and Executive 1 caused the

company to report false and misleading information to shareholders, banks, auditors, and the

investing public about Celadon’s financial condition for the quarter ending on September 30, 2016

(“September quarter”).

       35.     On or about November 9, 2016, PEAVLER and Executive 1 signed a management

representation letter addressed to Accounting Firm 1 for the September quarter. In the letter,

PEAVLER falsely certified to Accounting Firm 1 that Celadon had made available to Accounting

Firm 1 “[a]ll financial records and related data” and “[a]ll significant contracts,” as well as


                                                12
“disclosed any significant unusual transactions the Company has entered into during the period,

including the nature, terms and business purpose of those transactions.”

               a.      However, as PEAVLER, MEEK, Williams, and Executive 1 knew,

       Celadon had not informed Accounting Firm 1 that the four trades with Truck Dealer 1 were

       in fact trades and that the invoices associated with each transaction had been falsely inflated

       to conceal that the value of Celadon’s trucks had dropped significantly. PEAVLER,

       MEEK, Williams, and Executive 1 knew that Celadon’s transactions with Truck Dealer 1

       would receive greater scrutiny if Accounting Firm 1 knew these transactions were a series

       of trades involving the swapping of used trucks for other used trucks. In order to avoid

       such scrutiny—and in order to continue to hide unreported losses—PEAVLER, MEEK,

       Williams, and Executive 1 hid from Accounting Firm 1 the fact that these transactions were

       trades, indicating falsely that the units had been acquired and sold in unconnected

       transactions.

               b.      Additionally, as PEAVLER, MEEK, Williams, and Executive 1 knew,

       Celadon had concealed from Accounting Firm 1 the written September Trade Agreement

       and the fact that, as of quarter-end on September 30, 2016, Celadon was obligated to pay

       approximately $27 million to Truck Dealer 1 on or about October 3, 2016 in exchange for

       having received approximately $25 million net on September 29, 2016.

       36.     On or about November 9, 2016, MEEK, PEAVLER, Williams, and Executive 1

caused Celadon to file false and misleading information in a SEC Form 10-Q for the September

quarter. The conspirators caused the following false and misleading information to be disclosed:

               a.      MEEK, PEAVLER, Williams, and Executive 1 caused Celadon to

       overstate its financial health by continuing to hide tens of millions of dollars in losses


                                                 13
       suffered by declining truck prices and other factors, which the conspirators continued to

       hide by using inflated truck prices during the four trade transactions with Truck Dealer 1.

               b.     MEEK, PEAVLER, Williams, and Executive 1 caused Celadon to report

       figures that included the approximately $25 million net that Celadon had received from

       Truck Dealer 1 on or about September 29, 2016, but omitted any reference to or accounting

       for the September Trade Agreement and the $27 million that Celadon was obligated to pay

       (and did pay) to Truck Dealer 1 under the agreement.

               c.     MEEK, PEAVLER, Williams, and Executive 1 caused Celadon to report

       that it was in compliance with all of its bank covenants, when in fact Celadon had exceeded

       the debt-to-earnings ratio permitted under its bank covenants with Bank 1.

       37.     On or about November 14, 2016, PEAVLER signed and submitted to Bank 1 a

compliance certificate in conjunction with Bank 1’s line of credit containing false and misleading

information about Celadon’s debt-to-earnings ratio. PEAVLER certified in the compliance

certificate to Bank 1 that he made a “detailed review” of Celadon’s transactions during the quarter

and that the “financial covenant analyses and information . . . are true and accurate.” However,

as PEAVLER well knew, the debt-to-earnings ratio that Celadon reported to Bank 1 included the

approximately $25 million net that Celadon had received from Truck Dealer 1 on or about

September 29, 2016, but omitted any reference to or accounting for the $27 million Celadon had

agreed to pay back to Truck Dealer 1 on October 3, 2016 under the September Trade Agreement.

       Additional False and Misleading Statements to Accounting Firm 1 and Investors

       38.     On or about December 8, 2016, an investing website published an article alleging,

in part, that Celadon had engaged in “a large tractor swap” with Truck Dealer 1 but “did not

properly account for this swap in its financial statements.” This allegation prompted renewed


                                                14
scrutiny from Accounting Firm 1 about Quality’s transactions with Truck Dealer 1 that had

occurred since June 2016. Accounting Firm 1 asked Celadon to provide additional information

about any agreements (written or oral) between Celadon (through its Quality division) and Truck

Dealer 1, as well as the terms involved in the exchange of trucks between the two companies.

           39.   In response to the article and increased questioning from Accounting Firm 1,

MEEK, PEAVLER, Williams, and Executive 1 continued to make false and misleading

statements, and caused other Celadon employees to make false and misleading statements, to

Accounting Firm 1 and investors about the nature of the transactions involving Truck Dealer 1.

Specifically, MEEK, PEAVLER, Williams, and Executive 1 falsely denied that the transactions

were trades, instead claiming the purchases and sales of trucks were negotiated independently.

MEEK, PEAVLER, Williams, and Executive 1 also concealed terms of these trades, including

the terms laid out in the written September Trade Agreement signed by MEEK and Williams and

negotiated by PEAVLER. Finally, MEEK, PEAVLER, Williams, and Executive 1 also falsely

claimed that the trucks involved in the transactions were purchased and sold at fair market value,

and thus were accounted for properly on Celadon’s accounting records. In truth, the invoiced

prices for the trucks exchanged with Truck Dealer 1 were significantly inflated over market value,

in order for Celadon to conceal losses it had suffered as a result of falling truck prices and other

factors.

           40.   On or about February 10, 2017, PEAVLER signed a management representation

letter addressed to Accounting Firm 1 that contained the following false representation:

                 The [Truck Dealer 1] sales and purchases transactions were
                 conducted at arm’s length and the prices at which the Company
                 [Celadon] bought and sold vehicles reflect fair market values at the
                 time of the transactions. Each transaction was discreet in nature
                 and none were interdependent. There are no undisclosed side
                 agreements related to these transactions.

                                                 15
PEAVLER knew this representation was false at the time he signed the representation letter. At

the time PEAVLER signed the management representation letter, MEEK, PEAVLER, Williams,

and Executive 1 continued to conceal, among other things, the written September Trade Agreement

from Accounting Firm 1.

       41.     On or about February 10, 2017, MEEK, PEAVLER, Williams, and Executive 1

caused Celadon to file false and misleading information in a SEC Form 10-Q for the quarter ending

on December 31, 2016. The conspirators caused the following false and misleading information

to be disclosed:

               a.      MEEK, PEAVLER, Williams, and Executive 1 caused Celadon to

       overstate its financial health by tens of millions of dollars by using inflated truck prices for

       the trucks that Celadon had acquired from Truck Dealer 1.

               b.      PEAVLER, as CFO, certified that he had disclosed “[a]ny fraud, whether

       or not material, that involves management or other employees who have a significant role

       in the registrant’s internal control over financial reporting.” In fact, PEAVLER had not

       disclosed that he had made false and misleading representations to Accounting Firm 1

       about the transactions involving Truck Dealer 1, including in his management

       representation letter dated February 10, 2017.

       42.     During the early spring of 2017, Accounting Firm 1 continued its investigation and

continued to ask Celadon’s management to provide details of the transactions with Truck Dealer

1. MEEK, PEAVLER, Williams, and Executive 1 continued to cause Celadon to provide false

and misleading information about how the deals with Truck Dealer 1 were negotiated and the terms

of those deals. Additionally, MEEK, PEAVLER, Williams, and Executive 1 caused Celadon to

provide false and misleading responses about the appropriateness of the prices assigned to the

                                                 16
trucks exchanged with Truck Dealer 1, in order to conceal the fact that Celadon had failed to report

millions of dollars in losses.

       43.     During Accounting Firm 1’s investigation into the trades involving Truck Dealer

1, PEAVLER encouraged Williams to delete certain emails in order to avoid Accounting Firm 1

locating those emails. Williams agreed and deleted certain emails while PEAVLER was in

Williams’s office.

       44.     In connection with its investigation, Accounting Firm 1 held a series of meetings

with Celadon’s senior management, including a meeting on or about April 5, 2017. This meeting

was attended by MEEK, PEAVLER, and other Celadon executives. At the April 5, 2017

meeting, MEEK, PEAVLER, and their co-conspirators falsely represented to Accounting Firm

1, among other things, that: (a) the transactions with Truck Dealer 1 were not trades; and (b) the

transactions were done at fair market value.

       45.     On or about April 23, 2017, Accounting Firm 1 for the first time received from

Celadon the written September Trade Agreement signed by MEEK and negotiated by PEAVLER

and Williams. Shortly thereafter, Accounting Firm 1 informed Celadon that it was withdrawing

its audit report for Celadon’s Fiscal Year 2016 financial statements and its review reports of

Celadon’s financial statements for quarters ending September 30, 2016 and December 31, 2016.

       46.     On or about May 1, 2017, Celadon publicly announced that its financial statements

issued for fiscal year 2016 (which ended on June 30, 2016), the quarter ending September 30,

2016, and the quarter ending December 31, 2016 should no longer be relied upon, as well as the

related reports of Accounting Firm 1 for those three reporting periods. This announcement

resulted in an approximate one-day loss in Celadon’s market value of $62.3 million.




                                                17
                                        COUNT 1
             Conspiracy to Commit Wire Fraud, Bank Fraud, and Securities Fraud
                                    (18 U.S.C. § 1349)

       47.      Paragraphs 1 through 46 of this Indictment are realleged and incorporated by

reference as though fully set forth herein.

       48.      From at least in or around June 2016 through at least in or around April 2017, in

the Southern District of Indiana and elsewhere, defendants

                                   WILLIAM ERIC MEEK and
                                    BOBBY LEE PEAVLER,

did knowingly and intentionally, that is, with the intent to advance the conspiracy, combine,

conspire, and agree with other individuals known and unknown, to commit certain offenses,

namely:

       a.       wire fraud, that is, to knowingly and willfully, and with the intent to defraud, having

devised and intending to devise a scheme and artifice to defraud, and to obtain money and property

by means of materially false and fraudulent pretenses, representations, and promises, transmit and

cause to be transmitted, by means of wire communications in interstate and foreign commerce,

writings, signs, signals, pictures, and sounds, for the purposes of executing such scheme and

artifice, in violation of Title 18, United States Code, Section 1343;

       b.       bank fraud, that is, to knowingly and willfully, and with the intent to defraud one

or more financial institutions, to wit: Bank 1, and to obtain moneys, funds, and credits owned by

and under the control of such financial institution by means of materially false and fraudulent

pretenses, representations, and promises, in violation of Title 18, United States Code, Section

1344; and

       c.       securities fraud, that is, to knowingly and willfully execute a scheme and artifice

(a) to defraud any person in connection with any security of Celadon, an issuer with a class of

                                                  18
securities registered under Section 12 of the Securities Exchange Act of 1934 (15 U.S.C. § 78l),

and (b) to obtain, by means of materially false and fraudulent pretenses, representations, and

promises, and by statements containing material omissions, any money and property in connection

with the purchase and sale of any security of Celadon, an issuer with a class of securities registered

under Section 12 of the Securities Exchange Act of 1934 (15 U.S.C. § 78l), in violation of Title

18, United States Code, Section 1348.

                                              Purpose

       49.     The Grand Jury realleges and incorporates by reference paragraphs 17 through 19

of this Indictment as a description of the purpose of the conspiracy.

                                        Manner and Means

       50.     The Grand Jury realleges and incorporates by reference paragraphs 1 through 16

and 20 through 46 of this Indictment as a description of the manner and means of the conspiracy.

       All of which is in violation of Title 18, United States Code, Section 1349.




                                                 19
                                    COUNTS 2 THROUGH 6
                                           Wire Fraud
                                    (18 U.S.C. §§ 1343 and 2)

        51.    Paragraphs 1 through 46 of this Indictment are realleged and incorporated by

reference as though fully set forth herein.

        52.    From at least in or around June 2016 through at least in or around April 2017, in

the Southern District of Indiana, and elsewhere, defendants

                                  WILLIAM ERIC MEEK and
                                   BOBBY LEE PEAVLER,

and others known and unknown to the Grand Jury, on or about the dates specified as to each count

below, did knowingly, willfully, and with the intent to defraud, having devised and intending to

devise a scheme and artifice to defraud, and to obtain money and property by means of materially

false and fraudulent pretenses, representations, and promises, transmit and cause to be transmitted,

by means of wire communications in interstate commerce, writings, signals, pictures, and sounds,

for the purpose of executing such scheme and artifice.

                                              Purpose

        53.    The Grand Jury realleges and incorporates by reference paragraphs 17 through 19

of this Indictment as a description of the purpose of the scheme and artifice.

                                        Manner and Means

        54.    The Grand Jury realleges and incorporates by reference paragraphs 1 through 16

and 20 through 46 of this Indictment as a description of the manner and means of the scheme and

artifice.

                                         Use of the Wires

        55.    On or about the dates specified as to each count below, WILLIAM ERIC MEEK

and BOBBY LEE PEAVLER, in the Southern District of Indiana and elsewhere, for the purpose

                                                20
of executing the aforesaid scheme and artifice to defraud, and attempting to do so, did knowingly

transmit and cause to be transmitted, by means of wire, radio, and television communication,

writings, signals, pictures, and sounds in interstate and foreign commerce for the purposes of

executing such scheme and artifice, as set forth below:

  Count           Approximate Date                     Description of Interstate Wire

                                            Email from Williams to Truck Dealer 1 employees
                                            containing September Trade Agreement signed by
     2            September 29, 2016
                                            MEEK and Williams, as well as two Quality invoices
                                            to Truck Dealer 1.
                                            Wire transfer of approximately $27,913,500 from
     3              October 3, 2016
                                            Celadon to Truck Dealer 1.
                                            Email from Celadon employee to Accounting Firm 1
     4            November 9, 2016          transmitting management representation letter signed
                                            by PEAVLER and Executive 1.
                                            Submission to Bank 1 of “Form of Compliance
                                            Certificate,” signed by PEAVLER, bearing false and
     5            November 14, 2016
                                            misleading information about Celadon’s debt-to-
                                            earnings ratio.
                                            Email from Celadon employee to Accounting Firm 1
     6             February 10, 2017        transmitting management representation letter signed
                                            by PEAVLER and Executive 1.


         Each count of which is a separate violation of Title 18, United States Code, Sections 1343

and 2.




                                                 21
                                       COUNTS 7 AND 8
                                        Securities Fraud
                                    (18 U.S.C. §§ 1348 and 2)

        56.    Paragraphs 1 through 46 of this Indictment are realleged and incorporated by

reference as though fully set forth herein.

        57.    From at least in or around June 2016 through at least in or around April 2017, in

the Southern District of Indiana and elsewhere, defendants

                                  WILLIAM ERIC MEEK and
                                   BOBBY LEE PEAVLER,

and others known and unknown to the Grand Jury, on or about the dates specified as to each count

below did knowingly and willfully execute a scheme and artifice (a) to defraud any person in

connection with any security of Celadon, an issuer with a class of securities registered under

Section 12 of the Securities Exchange Act of 1934 (15 U.S.C. § 78l), and (b) to obtain, by means

of materially false and fraudulent pretenses, representations, and promises, and by statements

containing material omissions, any money and property in connection with the purchase and sale

of any security of Celadon, an issuer with a class of securities registered under Section 12 of the

Securities Exchange Act of 1934 (15 U.S.C. § 78l).

                                              Purpose

        58.    The Grand Jury realleges and incorporates by reference paragraphs 17 through 19

of this Indictment as a description of the purpose of the scheme and artifice.

                                        Manner and Means

        59.    The Grand Jury realleges and incorporates by reference paragraphs 1 through 16

and 20 through 46 of this Indictment as a description of the manner and means of the scheme and

artifice.



                                                22
                          False and Misleading Representations to Investors

         60.    On or about the dates specified as to each count below, MEEK and PEAVLER

made, and caused to be made, false and misleading representations to Celadon’s shareholders and

the investing public about Celadon’s financial condition.

  Count              Approximate Date                             Description

                                              SEC Form 10-Q for fiscal quarter ending on
     7               November 9, 2016
                                              September 30, 2016.

                                              SEC Form 10-Q for fiscal quarter ending on
     8               February 10, 2017
                                              December 31, 2016.


         Each count of which is a separate violation of Title 18, United States Code, Sections

1348 and 2.

                                      COUNT 9
 Conspiracy to Make False Statements to a Public Company’s Accountants and to Falsify
                 Books, Records, and Accounts of a Public Company
                                  (18 U.S.C. § 371)

         61.    Paragraphs 1 through 46 of this Indictment are realleged and incorporated by

reference as though fully set forth herein.

         62.    From at least in or around June 2016 through at least in or around April 2017, within

the Southern District of Indiana and elsewhere, defendants

                                   WILLIAM ERIC MEEK and
                                    BOBBY LEE PEAVLER,

did knowingly and willfully combine, conspire, confederate and agree with others, known and

unknown to the Grand Jury, to:

                a.       knowingly and willfully, directly and indirectly: (1) make and cause to be

         made materially false or misleading statements to Accounting Firm 1, and omit to state,



                                                 23
       and cause another person to omit to state, any material fact to Accounting Firm 1 necessary

       in order to make statements made, in light of the circumstances under which such

       statements were made, not misleading, and (2) take action to coerce, manipulate, mislead,

       and fraudulently influence Accounting Firm 1 knowing that such action, if successful,

       could result in rendering Celadon’s financial statements materially misleading, in

       connection with Accounting Firm 1’s review of Celadon’s financial statements and

       preparation of Celadon’s quarterly and annual reports required to be filed with the SEC, in

       violation of Title l5, United States Code, Section 78ff, and Title 17, Code of Federal

       Regulations, Sections 240.13b2-2(a) and 240.13b2-2(b); and

               b.      knowingly and willfully falsify, and cause to be falsified, books, records,

       and accounts required to, in reasonable detail, accurately and fairly reflect the transactions

       and dispositions of Celadon, in violation of Title 15, United States Code, Sections

       78m(b)(2), 78m(b)(5), and 78ff, and Title l7, Code of Federal Regulations, Sections

       240.13b2-1.

                                             Purpose

       63.     The Grand Jury realleges and incorporates by reference paragraphs 17 through 19

of this Indictment as a description of the purpose of the conspiracy.

                                        Manner and Means

       64.     The Grand Jury realleges and incorporates by reference paragraphs 1 through 16

and 20 through 46 of this Indictment as a description of the manner and means of the conspiracy.




                                                24
                                            Overt Acts

       65.    In furtherance of the conspiracy and to achieve its unlawful purpose, at least one of

the conspirators committed and caused to be committed, in the Southern District of Indiana, and

elsewhere, the following overt acts, among others:

              a.      On or about June 27, 2016, Williams wrote in an email to MEEK, “We

       aren’t in the money on hardly any of the $70M,” meaning Celadon had overvalued the

       Quality trucks and would suffer losses if they were sold. MEEK responded to Williams

       that he would think of a plan for the trucks.

              b.      On or about September 28, 2016, PEAVLER wrote an email to Williams

       directing him to change certain terms in the September Trade Agreement in order to hide

       the fact that the purchase and sale of trucks was being done as part of a trade.

              c.      On or about September 29, 2016, Williams emailed Truck Dealer 1 a copy

       of the September Trade Agreement signed by MEEK and Williams. In the same email,

       Williams also sent Truck Dealer 1 two invoices that totaled approximately $30,467,504.38

       for trucks Quality intended to trade to Truck Dealer 1.

              d.      On or about November 9, 2016, PEAVLER and Executive 1 signed a

       management representation letter addressed to Accounting Firm 1 for the quarter ending

       September 30, 2016. In the letter, PEAVLER falsely certified to Accounting Firm 1 that

       Celadon had made available to Accounting Firm 1 “[a]ll financial records and related data”

       and “[a]ll significant contracts,” as well as “disclosed any significant unusual transactions

       the Company has entered into during the period, including the nature, terms and business

       purpose of those transactions.”




                                                25
               e.        On or about February 10, 2017, PEAVLER signed a management

       representation letter addressed to Accounting Firm 1 that contained the following false

       representation:

                         The [Truck Dealer 1] sales and purchases transactions were
                         conducted at arm’s length and the prices at which the Company
                         [Celadon] bought and sold vehicles reflect fair market values at the
                         time of the transactions. Each transaction was discreet in nature
                         and none were interdependent. There are no undisclosed side
                         agreements related to these transactions.

               f.        On or about April 5, 2017, MEEK, PEAVLER, and other co-conspirators

       met with members of Accounting Firm 1, during which they falsely represented to

       Accounting Firm 1, among other things, that: (a) the transactions with Truck Dealer 1 were

       not trades; and (b) the transactions were done at fair market value.

       All of which is a violation of Title 18, United States Code, Section 371.

                                 COUNTS 10 THROUGH 12
                Make False Statements to a Public Company’s Accountants
         (15 U.S.C. § 78ff; 17 C.F.R. §§ 240.13b2-2(a), 240.13b2-2(b); 18 U.S.C. § 2)

       66.     Paragraphs 1 through 46 and 61 through 65 of this Indictment are realleged and

incorporated by reference as though fully set forth herein.

       67.     From at least in or around June 2016 through in or around April 2017, within the

Southern District of Indiana and elsewhere, defendants

                                   WILLIAM ERIC MEEK and
                                    BOBBY LEE PEAVLER,

and others known and unknown to the Grand Jury, and on or about the dates specified as to each

count below, did knowingly and willfully, directly and indirectly: (1) make and cause to be made

materially false or misleading statements to Accounting Firm 1, and omit to state, and cause

another person to omit to state, any material fact to Accounting Firm 1 necessary in order to make


                                                  26
statements made, in light of the circumstances under which such statements were made, not

misleading, and (2) take action to coerce, manipulate, mislead, and fraudulently influence

Accounting Firm 1 knowing that such action, if successful, could result in rendering Celadon’s

financial statements materially misleading, in connection with Accounting Firm 1’s review of

Celadon’s financial statements and preparation of Celadon’s quarterly and annual reports required

to be filed with the SEC.

                                         Approximate
 Count             Defendant(s)                                       Description of Act
                                            Date
                                                           Management representation letter signed
                                          November 9,      by PEAVLER and others and addressed
   10      BOBBY LEE PEAVLER
                                             2016          to Accounting Firm 1 containing false
                                                           and misleading statements.
                                                           Management representation letter signed
                                          February 10,     by PEAVLER and others and addressed
   11      BOBBY LEE PEAVLER
                                             2017          to Accounting Firm 1 containing false
                                                           and misleading statements.
                                                           False and misleading statements by
                                                           MEEK and PEAVLER to Accounting
                                                           Firm 1 concerning the nature of the
           WILLIAM ERIC MEEK
   12                                     April 5, 2017    transactions entered into with Truck
           BOBBY LEE PEAVLER
                                                           Dealer 1 and the appropriateness of the
                                                           values assigned to the trucks involved in
                                                           those transactions.

        Each count of which is a separate violation of Title 15 United States Code, Section 78ff;

Title 17, Code of Federal Regulations, Sections 240.13b2-2(a) & (b); and Title 18, United States

Code, Section 2.




                                                27
                                 FORFEITURE ALLEGATION

       68.      The allegations contained in Counts 1 through 8 of this Indictment are re-alleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Sections 981(a)(1)(C) and 982(a)(2) and Title 28, United States Code, Section

2461(c).

       69.      Upon conviction of a violation of the offenses in violation of Title 18, United States

Code, Sections 1343, 1348, and 1349 set forth in Counts 1 through 8 of this Indictment,

                                  WILLIAM ERIC MEEK and
                                   BOBBY LEE PEAVLER,

the Defendants herein, shall forfeit to the United States of America, pursuant to Title 18, United

States Code, Sections 981(a)(1)(C) and 982(a)(2) and Title 28, United States Code, Section

2461(c), any property, real or personal, which constitutes or is derived from proceeds traceable to

the offenses.

       70.      If any of the property described above, as a result of any act or omission of the

Defendants:

                a.     cannot be located upon the exercise of due diligence;

                b.     has been transferred or sold to, or deposited with, a third party;

                c.     has been placed beyond the jurisdiction of the court;

                d.     has been substantially diminished in value; or

                e.     has been commingled with other property which cannot be divided without

       difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).


                                                 28
